 

 

Exhibit 10.19

 

 [ex10_19-001.jpg]

 



January 1, 2019

 

Re: Offer of Employment

 

Dear Nicole,

 

AgEagle Aerial Systems, Inc., a Nevada corporation (the “Company”) is pleased to
offer you a position as Chief Financial Officer with our Company pursuant to the
following terms and conditions of employment. You shall commence employment as
of January 1, 2019 (your “Commencement Date”). You shall be based out of your
home office and will report to the Chief Executive Officer of AgEagle Aerial
Systems, Inc. Executive shall perform the duties of Chief Financial Officer as
determined by Chief Executive Officer and/or the Board of Directors or any
additional or different duties or jobs as the Company deems appropriate.

 

As a condition of your employment, and in consideration of your employment and
the payments and benefits provided herein, you are required to sign and return
to the Company the enclosed Employee Confidentiality and Proprietary Rights
Agreement (the “Confidentiality Agreement”).

 

During your employment with the Company, you are required to devote your full
business time and best efforts to your duties and you may not, except with prior
written permission from the Company, be personally employed or engaged in any
capacity with any business other than the. You acknowledge and agree that, as an
employee of the Company, you will comply with all laws and regulations, as well
as Company rules, policies and procedures as may be in effect from time to time.

 

Your base salary shall be $180,000 per year, paid in accordance with the
Company’s standard payroll procedures. Your performance shall be reviewed
annually by the Compensation Committee of the Board and your base salary may be
revised by the Board, in its sole discretion. Additionally, the Company shall
withhold from any payments made to you (including, without limitation, those
specified in this offer letter) all federal, state, local or other taxes and
withholdings as shall be required pursuant to any law or governmental regulation
or ruling.

 

During your employment, you will receive vacation, sick and personal days in
accordance with then current Company policy. You will be eligible to participate
in the Company’s employee benefit plans and programs available to Company
employees. Any benefits to which you are entitled shall be determined in
accordance with such plans and programs and Company policy. The Company reserves
the right to suspend, amend or terminate any employee benefit plan or program at
any time.

 



 

 

 

The Executive will be provided with an initial grant of options to purchase
50,000 shares of common stock, vesting quarterly over two (2) years.
Additionally, the current options grant of 12,500 options a quarter (50,000
options a year) will remain effective going forward. The Executive may be
eligible for additional equity incentive grants, subject to Executive’s
continued employment and satisfactory job performance, which may be made from
time to time, by the Board, on the same terms as other executive employees of
the Company. Terms and conditions of all the equity incentive grants will be in
accordance with the terms of the Company’s Equity Incentive Plan in effect at
the time of each such grant.

 

All option awards provided for hereunder shall be subject to your continued
employment with the Company through the applicable vesting date or event, as
well as your execution of and continued compliance with the Confidentiality
Agreement and applicable option award agreements under the terms of the Equity
Plan.

 

This offer is not a guarantee of employment for a specific period of time. Your
employment with the Company, should you accept this offer, will be “at-will,”
which means that you or the Company may terminate your employment for any or no
reason, at any time. In the event you elect to resign your employment with the
Company, you agree to provide the Company with 30 days’ written notice of your
termination of employment. During this notice period, the Company may ask you to
perform specific duties or no duties at all and may ask you not to attend work
during all or any part of your notice period. During your notice period, you
will continue to receive the salary and benefits that you had been receiving
immediately prior to such period, subject any changes generally made for other
employees of the Company. Further, upon termination of your employment for any
reason, you agree to cooperate with the Company with respect those
business-related matters of which you have knowledge and to assist with the
orderly return of Company property and transfer of your work to others, as
directed by the Company.

 

You should be aware that the Company employees are not permitted to make any
unauthorized use of documents or other information in their employment with the
Company, which could properly be considered or construed to be confidential or
proprietary information of another individual or company. Likewise, the Company
employees may not bring with them onto the premises of the Company any
confidential documents or other form of tangible information relating to their
prior employer’s business. Further, you represent to the Company that you are
not subject to any contract or other restriction or obligation that is
inconsistent with your accepting this offer of employment and performing your
duties.

 

This offer of employment and continued employment is conditioned on your
establishing your identity and authorization to work as required by the
Immigration Reform and Control Act of 1986 (IRCA). Enclosed is a copy of the
Employment Verification Form (I-9), with instructions required by IRCA. Please
review this document and bring the appropriate original documentation on your
first day of work.

 

This offer is also contingent upon your satisfactory completion (at the
Company’s sole discretion) of reference, drug and background checks. This is a
standard procedure required for all new hires. Please see the attached consent
and waiver form for this procedure.

 

This offer letter, as well as all matters concerning, arising out of or relating
to your employment shall be governed by and construed under the laws of the
State of Florida, without regard to its conflict-of-law principles. Further, any
dispute concerning or arising out of this offer letter or otherwise out of your
employment with the Company shall be heard exclusively in an appropriate state
or federal court in Florida and you hereby consent, and waive any objection, to
the jurisdiction of any such court. You and the Company each hereby irrevocably
waive the right to trial by jury in any action or proceeding based upon, arising
out of, or in any way relating to this offer letter and all matters concerning
your employment with the Company (or the termination thereof).

 



 

 

 

By signing this letter, you acknowledge that (1) you have not relied upon any
representations other than those set forth in this offer letter; (2) the terms
of this offer constitute the entire understanding and contain a complete
statement of all the agreements between you and the Company; (3) this offer
letter supersedes all prior and contemporaneous verbal or written agreements,
understandings or communications between you and the Company; and (4) any
subsequent agreement or representation between you and the Company shall not be
binding on the Company unless contained in writing signed by you and an
authorized representative of the Company.

 

Nicole, we are very excited about the prospect of you joining the Companyfull
time as our CFO, and expect that your employment here will be a mutually
rewarding experience.

 

If you have any questions or issues that may arise after reviewing this offer
letter, please don’t hesitate to contact me. We look forward to welcoming you to
AgEagle Aerial Systems, Inc.

 

Sincerely,

 

[ex10_19-002.jpg] January 1, 2019

 

Barrett Mooney

 

“Agreed and Acknowledged” (please sign, date and retain a copy for your records)

 

 [ex10_19-003.jpg]  

 

Date:1-01-19

 



 

 